Citation Nr: 0525561	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than May 22, 
2002, for the grant of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
August 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted entitlement to service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating thereto effective May 22, 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-traumatic stress disorder is 
characterized by evidence indicating occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks, disturbances in motivation 
and mood, and difficulty establishing and maintaining 
effective relationships.

3.  The veteran filed an original claim of entitlement to 
service connection for post-traumatic stress disorder in 
October 1996.  Evidence obtained in conjunction with that 
claim did not substantiate the claim and it was denied in a 
September 1997 rating decision.  The veteran was advised of 
the denial of benefits and did not appeal the decision.

4.  The veteran submitted a request to reopen her claim of 
entitlement to service connection for post-traumatic stress 
disorder on May 22, 2002.

5.  Evidence substantiating a claim of entitlement to service 
connection for post-traumatic stress disorder was obtained in 
July 2003.


CONCLUSIONS OF LAW

1.  Criteria for a rating of 50 percent for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9411 (2004).

2.  Criteria for assignment of an effective date earlier than 
May 22, 2002, for the grant of entitlement to service 
connection for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In this case, VCAA notice was given in June 2002, which is 
prior to the initial AOJ decision of October 2003.  Thus, it 
was sent to the veteran before the adverse decision by the 
RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in June 2002.  
This notice was given in response to the veteran's request to 
reopen her previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  The Board 
notes that VA does not have an obligation to provide 
additional notice of the information and evidence necessary 
to substantiate issues raised in a notice of disagreement if 
original notice was given.  See VA General Counsel Opinion, 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The RO did, however, 
provide the veteran with notice specific to her downstream 
claims in November 2003.  


The November 2003 letter fully provided notice of elements 
(1), (2), and (3), see above.  As such, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA complied with those VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the rating decision on appeal, the Statement of the Case, 
and the Supplemental Statement of the Case as to the specific 
reasons why her particular claims were being denied and of 
the evidence that was lacking.  She was also supplied with 
the complete text of 38 U.S.C.A. Sections 5103 and 5103A in 
the Statement of the Case.  It is unclear from the record 
whether the veteran was explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that the veteran has been notified of 
the need to provide such evidence because the RO's November 
2003 letter informed her that additional information or 
evidence was needed to support her claims and asked her to 
send the information or evidence to VA.  The veteran 
responded by advising VA that all of her records were located 
at the VA medical center identified.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the "fourth element."  Thus, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording her physical examinations, 
and requesting a medical opinion as to the severity of her 
psychiatric disability.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board via video 
conference in June 2005 and submitted evidence to support her 
testimony along with a waiver of review of that evidence by 
the AOJ.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

Increased Rating

The veteran asserts that a rating higher than 30 percent 
should be assigned for post-traumatic stress disorder because 
she has difficulty forming personal relationships, 
experiences panic attacks on a regular basis, and has a 
difficult time concentrating.  She testified before the Board 
that she did not work because of both psychiatric and 
physical disability and that she was contemplating returning 
to her studies.  The veteran very credibly related that she 
participated in treatment on a regular basis and believed 
that the use of prescribed medications helped her symptoms.

Treatment records reveal participation in both group and 
individual therapy and the use of medication for symptoms of 
post-traumatic stress disorder associated with personal 
assaults.  The veteran has intrusive thoughts and withdrawal 
behavior when experiencing cues that remind her of stressful 
events.  She lives with her parents and does not currently 
work although she recently obtained a Bachelor's of Arts 
degree in psychology and is thinking of getting a Master's 
degree.  

The veteran underwent VA examination in July 2003 and 
complained of having intrusive thoughts about twice per 
month, recurrent nightmares eight to ten times per month, 
isolative behavior and difficulty concentrating and sleeping.  
She was oriented upon examination with goal-directed thought 
processes; she did not appear overtly anxious and her affect 
was labile.  The examiner diagnosed post-traumatic stress 
disorder, assigned a Global Assessment of Functioning score 
of 69, and opined that it was likely that the veteran's 
symptoms caused reduced reliability, moderate productivity, 
and significant interference in her ability to interact 
effectively and work efficiently.

The veteran's treating psychiatrist and psychologist each 
submitted statements in June 2005 indicating that the veteran 
continued to have recurrent and intrusive thoughts and 
flashbacks several times per week, intense distress in 
response to cues that reminded her of stressful events, angry 
outbursts, and isolative behavior.  It was also reported that 
the veteran participated in monthly individual therapy and 
that prescribed medications had assisted in moving her to a 
more stable mood.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which utilizes a general rating formula for 
mental disorders as follows:


Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's post-traumatic stress disorder is 
characterized by evidence indicating occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks, disturbances in motivation 
and mood, and difficulty establishing and maintaining 
effective relationships.  As such, criteria for a 50 percent 
rating have been met when considering the veteran's worst-day 
scenario.  Assignment of a higher rating, however, is not 
appropriate as the medical evidence does not even remotely 
suggest that the veteran experiences symptoms so severe as to 
be equivalent to obsessional rituals, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, spatial disorientation, and/or 
neglect of personal appearance and hygiene.  The evidence 
clearly shows an ability to function independently and the 
possibility of improvement with medication as her mood was 
recently described as more stable than when beginning 
treatment.  Thus, a rating higher than 50 percent is denied 
on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that she is totally unemployable 
because of service-connected disabilities, she has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
with respect to her post-traumatic stress disorder.  The 
Board has been similarly unsuccessful in finding exceptional 
circumstances.  Specifically, the veteran has not required 
frequent periods of hospitalization for her psychiatric 
disability and her treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board does not doubt that limitation caused by difficulty 
forming relationships and experiencing panic attacks and 
angry outbursts has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and a rating higher than 50 percent is also 
denied on an extra-schedular basis.  Furthermore, the 
evidence of record does not suggest the need for assignment 
of staged ratings.

Earlier Effective Date

The veteran asserts that an effective date in October 1996 
should be assigned for the grant of entitlement to service 
connection for post-traumatic stress disorder because that is 
when she first filed a claim for VA benefits and the medical 
evidence of record at that time clearly showed a diagnosis of 
post-traumatic stress disorder.  The veteran, however, does 
not address in any of her numerous written submittals or her 
testimony before the Board the lack of evidence corroborating 
her in-service stressors at the time of the October 1996 
claim.

The evidence of record shows that the veteran filed an 
original claim of entitlement to service connection for post-
traumatic stress disorder in October 1996.  Treatment records 
and VA examination report contained a diagnosis of post-
traumatic stress disorder based on assertions that the 
veteran had been sexually abused and assaulted during her 
period of active service.  Evidence obtained in conjunction 
with that claim, including service personnel records, 
however, did not substantiate the claim by corroborating the 
existence of an in-service stressor.  As such, the claim was 
denied in a September 1997 rating decision.  The veteran was 
advised of the denial of benefits and did not appeal the 
decision or submit evidence to corroborate her in-service 
stressors.  Thus, the rating decision became final.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104.

On May 22, 2002, the veteran submitted a request to reopen 
her claim of entitlement to service connection for post-
traumatic stress disorder.  She underwent VA examination in 
July 2003 and the examiner specifically commented on the 
possibility of medical evidence substantiating the veteran's 
claim of being sexually assaulted during service.  Although 
the examiner specifically stated that the evidence was 
insufficient to comment on whether a sexual assault did, in 
fact, occur and that it was difficult for her to determine 
which stressors caused the diagnosed post-traumatic stress 
disorder, the RO concluded in its October 2003 rating 
decision that when resolving all reasonable doubt in favor of 
the veteran, the July 2003 examination report substantiated 
the claim of entitlement to service connection for post-
traumatic stress disorder by corroborating the existence of 
an in-service stressor.  Consequently, the RO assigned an 
effective date to the grant of benefits as the date the 
current claim was received, May 22, 2002.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

Given the evidence as outlined above, the Board finds that 
although the veteran was diagnosed as having post-traumatic 
stress disorder at the time she filed her original claim for 
benefits, the claim was not substantiated because all of the 
requirements for showing entitlement were not shown.  
Specifically, the veteran did not submit or identify any 
evidence to corroborate her in-service stressors and VA was 
unable to identify any such evidence.  It was not until a VA 
examiner opined in July 2003 that it was possible that the 
veteran had experienced a sexual assault during service that 
corroboration of the event and, consequently, substantiation 
of the claim, was even remotely possible.  Prior to that 
time, the veteran's claim was not substantiated and the 
veteran did not keep the original claim alive through 
appealing it.  Thus, the current claim, which was filed May 
22, 2002, is the appropriate effective date for assignment 
for the grant of entitlement to service connection for post-
traumatic stress disorder pursuant to 38 C.F.R. Section 3.400 
because it is later than the date entitlement arose.  
Accordingly, the veteran's request for assignment of an 
effective date earlier than May 22, 2002, must be and is 
denied.

ORDER

A 50 percent rating for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An effective date earlier than May 22, 2002, for the grant of 
entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


